09/22/2021



                                                                                     Case Number: DA 21-0276



           IN THE SUPREME COURT OF THE STATE OF MONTANA
                          Case No. DA 21-0276

Twin Creeks Farm & Ranch LLC,
        Claimant and Appellant
                                                         ORDER GRANTING
vs.                                                         APPELLEE’S
                                                        UNOPPOSED MOTION
Petrolia Irrigation District; Twin CreeksFarm &          FOR EXTENSION OF
Ranch LLC; Daniel W. Iverson                           TIME TO FILE ANSWER
            Objectors and Appellees                            BRIEF
Daniel W. Iverson; Wilks RanchMontana LTD
          Notice of Intent to Appear


      Pursuant to the authority granted under Mont. R. App. P. 26(1), upon consideration

of Appellee Petrolia Irrigation District’s Unopposed Motion for Extension of Time to File

Appellee’s Answer Brief, and for good cause appearing therefore:

      IT IS HEREBY ORDERED that Appellee’s motion is GRANTED. Appellee

Petrolia Irrigation District shall have up to and including October 29, 2021, within which

to file and serve its Answer Brief.




                                                                         Electronically signed by:
                                                                            Bowen Greenwood
                                                                        Clerk of the Supreme Court
                                                                            September 22 2021